Case 4:18-cv-04412 Document 145 Filed on 11/15/19 in TXSD_ Page 1 of 9

ited States Courts
UNITED STATES DISTRICT CARB Distt of Tre
. FIL

SOUTHERN DISTRICT OF TEXAGigy 15 2019

HOUSTON DIVISION .
David J. Bradley, Clerk of Court

JOHN SAIN, et al., §
§
Plaintiffs, § ‘CIVIL ACTION NO.
v. | § 4:18-cv-04412
BRYAN COLLIER, et al., § AND
§ USCA 19-20695
Defendants, §

NOTICE TO THE COURT: DEFENDANTS RELOCATE PLAINTIFFS

TO THE HONORABLE JUDGE OF SAID DISTRICT COURT:

Plaintiffs Notice To The Court is to inform the Court of
the actions of the Defendants to circumvent the Court and delay,
harass, and hinder the Plaintiffs in their rightful litigation
of this class action complaint to correct multiple Constitutional
violations.

The Defendants have relocated the Plaintiffs Capuchino,
Cummings, Gullett, Sain, Smith, and Wilson to the Wallace Pack
Unit on Wednesday, October 30, 2019. The Plaintiffs were not
relocated via the normal process but by a call-out at 1245
to be packed and on their way by 1300. This move was so expedited,
Plaintiffs did not have the opportunity to retrieve their in-.
process legal materials from other inmate legal assistants. i.e.,
Initial Appeal Brief, Motion to Stay, Motion for Injunction and

others. Additionally, support materials and related documents

Page i
Case 4:18-cv-04412 Document 145 Filed on 11/15/19 in TXSD_ Page 2 of 9

from similar suits utilized as research were also left behind in
others care. Again, this relocation was so rushed that Luther
Staff did not attempt to perform the normal functions when a
inmate goes on chain to include: inventory’ of inmate possessions
and recording results and providing copies to both parties, packing
possessions in red chain bags with I.D. tags/inmate info :(Rlain-.
tiffs transfered with possessions in self-packed, personal white
commissary bags), and Plaintiffs transfered with their "necessities"
sheets, blankets, jackets, and cell towels without confiscation
by Luther Staff. Policy and procedures were not followed in an
effort to eject the Plaintiffs from Luther as quickly as possible
without a known destination. |
Plaintiff Sain, via grievance 2020003474 and with a heat
sensitivity score (HSS) of P01, was determined to be properly
housed at the Luther Unit as recently as October, 2019.
Plaintiff Captchino, Cummings, Smith, and Wilson have HSS's
of POO, which per Defendants Three-year Plan, Doc. 59, Ex. A,
are not eligible for relocation to A/€ facilities.
Plaintiff Capuchino, via grievance 2019157944 (HSS POO) was”
as recently as July, 2019 determined to be properly housed. |
Plaintiff Gullett, also a HSS::R01, who has been diagnosed
with two terminal diseases was at Hospital Galveston when the
initial five Plaintiffs were relocated. He has since been relocated
to Pack.
Per the Defendants Three-Year Plan, grievances, classification,
UTMB, and Grievance Investigator, Plaintiffs with their heat |

sensitivity scores of POO are not eligible for relocation for

' Page 2
Case 4:18-cv-04412 Document 145 Filed on 11/15/19 in TXSD Page 3 of 9

A/C as are those with P01, these moves displaced several thousand
inmates ahead of them with higher heat sensitivity-:scores by years.

Once Plaintiffs arrived at the Pack Unit, their housing
arrangements are wildly separated prohibiting conferring on suit
strategy and progess. When formally requesting same session in
the Law Library, for the purpose of a Plaintiff conference, assign-
ment of projects, review of current progress, change of location,
research and composing of responses, and signing documents to
submit to the Court, Plaintiffs were, as they believe, refused
on November 8, 2019: and multiple other occasions, with no notice
of denial or advance warning. In effect, Defendants have secluded
the Plaintiffs from each other, impeding and stopping the Plaintiffs
from effectively researching potential responses and actions,
developing strategy, composing and comparing documents, and form-
ulating final papers for submission. Each Plaintiff brings varying
talents and experiences to the table and all are necessary in
litigating this élass action suit.

Additionally, Sain's six bags of legal material arrived
shuffled and out of order from as packed, with the following
items missing:

1) White Priority Mail sack labeled: PENDING DOCS TO FILE:

_w/five in-progress briefs and responses

2) Court Order, Doc. 120, 137, and 138

No confiscation papers were issued. Missing items were noticed
when the chain bags were unpacked and inventoried on November
8, 2019 by the AT@iSupervisor during the qualification inspection/

inventory for Sain's legal lockers.

Page 3
Case 4:18-cv-04412 Document 145 Filed on 11/15/19 in TXSD_ Page 4 of 9

Defendants, in relocating Plaintiffs have in effect retal-
iated against and hindered the process of litigating this suit.
Plaintiffs request the Court to notice the missed filing of their
response for Stay and their inability to effectively communicate,
research, compose, and edit responses and documents, such as
their Appeal, and documents listed above,

Plaintiffs vehemently object to their relocation to circum-
vent the Court's authority, andi losa-ofitheiraFitst sAmendnentztaghts
to Access to Courts. Defendants have again demonstrated that written
policies can be obstructed by the whim of the bureaucratic pen.
Just’ as easily as if this case were dismissed, that pen could
relocate the Plaintiffs again back to Luther or some other equally
Gonstitutional violating unit with the renewed risk of heat-related
illness, injury, and death.

Plaintiffs are awaiting the Courts actions on Motions to
Appoint counsel, Class Certification, and a Scheduling Conference
to correct Defendants Constitutional violations +

‘Plaintiffs, even with these hardships, are endeavoring to
continue pursuing this suit to what they believe will result
in the Courts findings that Defendants have violated Plaintiffs
Constitutional Rights and the Court will craft solutions to remedy

those violations.
Respectfully Submitted,

November 12, 2019

Page 4
Case 4:18-cv-04412 Document 145 Filed.on 11/15/19 in TXSD Page 5 of 9

CERTIFICATION OF CONFERENCE
Whereby their signdatures below, Plaintiffs do hereby certify/
declare that a conference is not possible because Plaintiffs
are incarcerated in Texas Department of Criminal Justice,
Institutional Division, and are proceeding Pro Se in this cause.
Plaintiffs will not speculate on whether the Defendants oppose

this motion.

CERTIFICATE OF SERVICE
Whereby their signature below, Plaintiffs do hereby certify/
declare that true and correct capies of the foregoing document
was forwarded via U.S. First Class mail, postage pre-paid, to
the following: , \

a. Bryan Collier
TDCJ Executive Director

Texas Department of Criminal Justice

b. James Mckee
Warden . ( “
O.L. Luther Unit (B82)

c. Texas Department of Criminal Justice
c/o Bryan Collier

TDCJ Bxecutive Director

Service was perfected to the above Defendants through their

Attorney of Record for service:

. Todd Disher

Attorney IniGharge

Office of Attorney General of Texas
209 W 14th, 8th Floor

Austin, ¥X 78701-1614

Page 5
Case 4:18-cv-04412 Document 145 Filed on 11/15/19 in TXSD Page 6 of 9

Leah Jean O'Leary

Office of the Attorney General
Law Enforcement Defense Division
P.O. Box 12548 Capitol Station
Austin, TX 78711-2548

CERTIFICATE OF MAILING
Whereby their signatures below, Plaintiffs do hereby certify/
declare that the foregoing documents was delivered to the United
States Post Office for processing (U.S. First Class postage,
pre-paid). |
Pursuant to Fed. R. App. P. Rule 25(a)(2)(A)(iii), "Mailbox

Rule", Pro Se documents filed at the time they are placed in

the :institutional mailing system for processing.

INMATE DECLARATION
We the Plaintiffs listed below, being over 18 years of age,
of sound mind, capable of making this affidavit. The facts stated
in this declaration are within our personal knowledge and are
true and correct. Pursuant to 28 USC § 1746, we declare under

penalty of perjury that the foregoing is true and correct.

Date: November 12, 2019

Page 6
Case 4:18-cv-04412 Document 145 Filed on 11/15/19 in TXSD_ Page 7 of 9

JOHN SAIN, Pro Se Ag tn
TDCI ID# 01373168 °
O.L. Luther Unit (P2)
1800 Luther Dr.

Navasota, TX 77868-4714

 

SALVADOR CAPUCHINO, Pro Se
TDCJ ID# 01675667 !
O.L. Luther Unit (P2)

1800 Luther Dr.

Navasota, TX 77868-4714

 

DAVID CUMMINGS, Pro Se by a

TDCI ID# 02153663 ] LZ
O.L. Luther Unit (P2)

1800 Luther Dr.

Navasota, TX 77868-4714

4 -
PHILLIP GULLETT, Pro Se probit Ale

TDCJ ID# 01672020

O.L. Luther Unit (P2)
1800 Luther Dr.

Navasota, TX 77868-4714

 

 

DAVID WILSON, Pro Se
TDCJ ID# 01648044

O.L. Luther Unit (P2)
1800 Luther Dr.

Navasota, TX 77868-4714 CT
JERRY SMITH, Pro Se LLC
TDCJ ID#i.02171841 J /

Pack Unit (P1)

2400 Wallace Pack Rd.
Navasota, TX 77868

NOTE: The addresses of Plaintiffs', Sain, Capuchino, Cummings,
Gullett, and Wilson should be revised to match that of Plaintiff
Jerry Smith directly above.

Page 7
Case 4:18-cv-04412 Document 145

JOHN SAIN, Pro Se
TDCJ ID# 01373168
Pack Unit .

2400 Wallace Pack Rd.
Navasota, TX /7868

November 12, 2019
Clerk of Courts.

915 Rusk St.
Houston, TX 7/002

Filed on 11/15/19 in TXSD Page 8 of 9

Clerk of Courts
P.O. Box 61016
Houston, TX 77208

Re: Civil Action No. 4:18-cv-04412; and USCA 19-20695

Dear Ckérk, |

Please find included and file below:

NOTICE TO THE COURT: DEFENDANTS RELOCATED PLAINTIFFS

Please bring this filing to the attention of the Court for hearing

and ruling.

‘Thank you for your assistance filing and initiating this Notice.

If any further info is required, please contact me at the above
address or Tim Sain at 817-307-9087 or at T.Sain@yahoo.com.

Regards, | J .
Slide de

John Sain
Baw Stil 01373

Case 4:18-cv-04412 Document 145 Filed on 11/15/19 in TXSD Page 9 of 9

Ene kK Upsi7

ARLELGEA- Ebr boreire
w

Oy) 4)
L400 (ali rce TACK Lee

Ake VASOTA, 1K

FEES

  

a a
[,AERK OF LOVE!

cele

7 ) ’
5/5 Kosk ST. Kol 1535

[Ine TOA, | |x 710 O om
